Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Examiner considers there to be an inconsistency/discrepancy between how claims 1, 11-12 are claimed in that claim 1 has alternatives being claimed, but the methods of claims 11 & 12 require a particular alternative.  While Applicant’s disclosed invention appears to be capable of doing both, Applicant’s claim 1 expresses alternative phrasing regarding suction or blowing (refer to use of “or” in lines 3, 5-6).  While the method claims 11 & 12 recite the lance of claim 1, they each necessitate a particular variant/species of the lance (e.g. claim 11 pertains to the air-blowing variant, while claim 12 pertains to the air-suction variant).  This creates a discrepancy in scope, as claim 1 appears to be broader and open to alternatives of air-suction or air-blowing, while claims 11-12 would require at least one of the alternatives despite requiring the lance of claim 1 due to their recited steps/functionality.  Examiner is not clear to the unity of invention present.   

Examiner requires an initial Invention Election to be made (pick one from Groups I-III) and a Species Election to be made (pick one from Species 1a-c).  Examiner will consider further argument/clarification from Applicant.  

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to a cleaning lance.
Group II, claim(s) 11, drawn to a method of operation of a cleaning lance.
Group III, claim(s) 12, drawn to a method of operation of a cleaning lance.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Please elect a single species from each grouping(s) below:
Species 1 – ejection nozzle embodiment
Species 1a – basic embodiment (see Figures 1-3.  refer to corresponding description in the specification).
Species 1b – embodiment wherein a wheel is mounted onto the ejection nozzle (see Figure 4.  refer to corresponding description in the specification).  
Species 1c – embodiment with ejection nozzle being a perforated flat snout (see Figure 5.  refer to corresponding description in the specification).  

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1 appears to be generic.  
Groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature.  The methods of claims 11 & 12 recite the lance of claim 1, but do not appear to be open to the alternatives presented in claim 1 due to their recited steps and the associated suction/blowing structure that would be required (see Examiner’s Comment).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718